Matter of Heinsler v Sero (2019 NY Slip Op 08053)





Matter of Heinsler v Sero


2019 NY Slip Op 08053


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


988 CAF 18-01013

[*1]IN THE MATTER OF DESIRAE C. HEINSLER, PETITIONER-APPELLANT,
vROSEMARIE SERO, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.
JACQUELINE M. GRASSO, BATAVIA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered May 24, 2018 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the petition is reinstated, and the matter is remitted to Family Court, Genesee County, for further proceedings in accordance with the same memorandum as in Matter of Heinsler v Sero ([appeal No. 1] — AD3d — [Nov. 8, 2019] [4th Dept 2019]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court